IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-66,723-08


EX PARTE JAMES EARL BUTLER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 114-1891-03-F IN THE 7TH DISTRICT COURT

FROM SMITH COUNTY



Per curiam.


O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault and was sentenced to ten years' imprisonment.
	Applicant raises claims that challenge the merits of his conviction and a claim alleging that
the trial court erred when it entered a nunc pro tunc judgment. This Court has reviewed the writ
record and holds that Applicant's claims challenging his conviction are barred from consideration.
See Tex. Code Crim. Proc. art. 11.07 § 4. These claims are therefore dismissed as an abuse of the
writ. Applicant's claim regarding the trial court's nunc pro tunc order is not properly before this
Court and is also dismissed. See Blanton v. State, 369 S.W.3d 894, 904-5 (Tex.Crim.App. 2012).


Filed: March 27, 2013
Do not publish